TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00189-CR


                               Dean Edward Calhoun, Appellant

                                                  v.

                                   The State of Texas, Appellee




               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2016-293, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due September 25, 2019. On counsel’s

motions, the time for filing was extended to December 27, 2019. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief. The

deadline sought has passed. Accordingly, we dismiss as moot the motion for extension of time

and order appellant to file a brief no later than March 19, 2020. No further extension of time will

be granted and failure to comply with this order will result in the referral of this case to the trial

court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

               It is ordered on March 5, 2020.



Before Chief Justice Rose, Justices Baker and Triana

Do Not Publish